Case 3:20-cv-00044-NKM-JCH Document 73 Filed 05/13/21 Page 1 of 3 Pageid#: 822




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF VIRGINIA
                           CHARLOTTESVILLE DIVISION

   LORI FITZGERALD, ET AL.,
                                                             CASE NO. 3:20-cv-44
                                          Plaintiffs,
                                                             MEMORANDUM OPINION &
                             v.
                                                             ORDER
   JOSEPH WILDCAT SR., ET AL.,
                                                             JUDGE NORMAN K. MOON
                                    Defendants.


        This matter is before the Court on the defendants’ Motion to Stay. Dkt. 61. The defendants

 seek a stay of the proceedings pending a decision of the United States Court of Appeals for the

 Fourth Circuit in Hengle v. Treppa, No. 20-1062. The motion has been fully briefed and is ripe

 for review. Pursuant to Federal Rule of Civil Procedure 78(b) and this Court’s Local Rule 11(b),

 the Court concludes that a hearing is not necessary to resolve the motion.

                                     I.         BACKGROUND

        The case surrounds alleged violations of the Racketeer Influenced and Corrupt

 Organizations Act (“RICO”), 18 U.S.C. §§ 1961–68. Compl. ¶ 5, Dkt. 1. Specifically, the

 Complaint alleges that an entity wholly owned by the Lac du Flambeau Band of Lake Superior

 Chippewa Indians, a federally recognized Native American tribe, has issued and collected upon

 predatory loans that violate Virginia and Georgia usury laws and thus constitute “unlawful debt”

 under RICO. Id. ¶¶ 1, 5, 122–23. Along with damages and costs, the Complaint seeks declaratory

 judgment and injunctive relief against defendant Joseph Wildcat, Sr., in his official capacity as

 President of the Lac du Flambeau Band. Id. ¶¶ 130, 143, 150, 158.




                                                        1
Case 3:20-cv-00044-NKM-JCH Document 73 Filed 05/13/21 Page 2 of 3 Pageid#: 823




        The defendants, however, argue that (1) tribal law governs the loans at issue pursuant to

 choice-of-law provisions in the loan agreements and (2) federal courts lack jurisdiction to issue

 injunctions against officials of federally-recognized Native American tribes in suits brought by

 private plaintiffs seeking compliance with state law. Defs.’ Reply Br. at 4, 30–31, Dkt. 60; Defs.’

 Mem. Supp. Mot. Stay at 2, Dkt. 62. The defendants have also moved to compel arbitration of

 Plaintiff Kevin Williams’ claims. Id. at 5.

        On February 2, 2021, the defendants filed a motion to stay all proceedings pending the

 Fourth Circuit’s decision in Hengle v. Treppa, No. 20-1062. The plaintiffs have opposed the

 motion and argue that a stay is not warranted at this time.

                                        II.     DISCUSSION

        “[T]he power to stay proceedings is incidental to the power inherent in every court to

 control the disposition of the causes on its docket with economy of time and effort for itself, for

 counsel, and for litigants.” Landis v. North American Co., 299 U.S. 248, 254 (1936). Courts

 adjudicating motions to stay balance three factors: (1) “the interests of judicial economy,” (2) “the

 hardship and inequity to the moving party in the absence of a stay,” and (3) “the potential prejudice

 to the non-moving party in the event of a stay.” Stinnie v. Holcomb, 396 F. Supp. 3d 653, 658

 (W.D. Va. 2019) (quoting Crowell v. N.C., No. 1:17-cv-515, 2018 WL 6031190, at *4 (M.D.N.C.

 Nov. 16, 2018)).

        In the instant matter, the Court concludes that the balance of the three above-mentioned

 factors supports entry of a stay pending the Fourth Circuit’s decision in Hengle. First, Hengle

 involves several legal questions also at issue in the present case. Those common legal issues

 include (1) whether loan agreement choice-of-law provisions providing for tribal law to apply

 violate Virginia public policy, (2) whether private litigants can sue tribal officials in their official


                                                    2
Case 3:20-cv-00044-NKM-JCH Document 73 Filed 05/13/21 Page 3 of 3 Pageid#: 824




 capacities for injunctive relief for alleged violations of state law, and (3) the enforceability of

 certain arbitration provisions in loan agreements. See Brief of Appellants at 5, Hengle v. Treppa,

 No. 20-1062 (4th Cir. June 2, 2020). Indeed, the plaintiffs themselves acknowledge that the

 present case “is similar to Hengle in many respects . . . .” Pls.’ Mem. Opp’n Mot. Stay at 2, Dkt.

 63. Staying the case will therefore promote judicial economy, as the Fourth Circuit’s Hengle

 decision could directly impact several key issues in this case. Moreover, given that the Fourth

 Circuit held oral argument in Hengle on January 26, 2021, a stay in this case would likely be

 relatively short, reducing the risk of prejudice to the plaintiffs. In sum, the Court finds that entry

 of a stay pending the Fourth Circuit’s decision in Hengle is reasonable and would best promote

 the interests of judicial economy.

                                       III.   CONCLUSION

        For the reasons set out above, the Court will GRANT the plaintiffs’ motion to stay. The

 case shall be held in ABEYANCE until the Fourth Circuit enters a mandate in Hengle v. Treppa.

 Upon the mandate’s entry, the parties shall contact the Court to schedule a hearing on the

 pending motion to dismiss and motion to compel arbitration.

        It is so ORDERED.

         The Clerk of the Court is directed to send a copy of this Memorandum Opinion and Order

 to the parties.

         Entered this ______
                       13th day of May, 2021.




                                                   3
